EXHIBIT 10.19

GLU MOBILE INC.

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

(As Amended on October 4, 2012)

On October 4, 2012 our Board approved the following program with respect to the
compensation of our non-employee directors:

Cash Compensation

 

Annual Retainer Fee:

   $ 20,000   

Chairman of the Board Fee:

   $ 20,000   

Annual Committee Fees:

  

Audit Committee Chair

   $ 20,000   

Audit Committee Member (other than Chair)

   $ 5,000   

Compensation Committee Chair

   $ 15,000   

Compensation Committee Member (other than Chair)

   $ 5,000   

Nominating and Governance Committee Chair

   $ 5,000   

Nominating and Governance Committee Member (other than Chair)

   $ 5,000   

All cash compensation will be paid in quarterly installments based upon
continuing service. We will also reimburse our directors for reasonable expenses
in connection with attendance at Board and committee meetings.

Equity Compensation

Each year at about the time of our annual meeting of stockholders, each
non-employee director will receive an additional equity award of, at that
director’s discretion, either 16,667 shares of restricted stock or an option to
purchase 50,000 shares of our common stock. In either case the award will vest
pro rata monthly over one year. About the time he or she joins the Board of
Directors, each new non-employee director will receive an initial equity award
of, at that director’s discretion, either (a) a grant of 20,000 shares of
restricted stock or (b) an option to purchase 60,000 shares of our common stock.
In either case the award will vest as to 16 2/3% of the shares after six months
and thereafter vest pro rata monthly over the next 30 months.